Exhibit 10.8
 
CONSULTING AGREEMENT
 
This Agreement ("Agreement") is made and effective as of August 10, 2005
("Effective Date") by and between SONOMAWEST HOLDINGS, INC. a Delaware
corporation ("Client") and BUGATTO INVESTMENT COMPANY ("Consultant").
 
1.  Services and Deliverables. Consultant will perform the services described in
Consultant's proposal to Client dated June 28, 2004 and such other services as
Client and Consultant shall agree upon ("Services"). Consultant will determine
the method, details and means of performing the Services. This Agreement
supercedes the agreement dated July 17, 2001, as amended, between Client and
Consultant's principal, David J. Bugatto, and is intended by the parties to
govern all services provided and to be provided by Consultant to Client on and
after July 1, 2005.
 
2.  Fees and Payment. In consideration for the Services to be performed by
Consultant, Client will pay to Consultant an hourly fee of $225.00 per hour for
all hours rendered on behalf of Client. In addition, in the event either of the
Company's Sonoma County properties are sold during the term hereof, upon closing
Consultant will be paid a fee of 1.5% of the gross sales price regardless of
whether or not a broker is involved. Consultant shall receive a bonus of 1.5% of
the gross value of the real estate or $150,000 whichever is greater upon any
transaction that would result in SonomaWest Holdings becoming a private company.
Client will pay Consultant for its services within fifteen (15) days of
receiving a monthly invoice.
 
3.  Independent Consultant Status. It is the express intention of the parties
that Consultant is an independent consultant and not an employee, agent, joint
venturer or partner of Client. Nothing in this Agreement will be interpreted or
construed as creating or establishing the relationship of employer and employee
between Client and Consultant, or any employee or agent of Consultant.
 
4.  Additional Obligations of Consultant.
 
a.  Consultant will supply all tools and instrumentalities required to perform
the services under this Agreement. Consultant is not required to purchase or
rent any tools, equipment or services from Client.
 
b.  Consultant is responsible for all costs and expenses incident to performing
services hereunder, including but not limited to costs of equipment provided by
Consultant, fees, fines, licenses, bonds, or taxes required of or imposed
against Consultant and its assistants, if any, as costs of doing business.
Client is not responsible for any expenses incurred by Consultant in performing
services for Client, except for those reasonable out-of-pocket travel expenses
and miscellaneous expenses incurred by Consultant in performing the services
under this Agreement.
 
c.  Consultant may, at its option and at its own expense, employ such assistants
as Consultant deems necessary to perform the Services. Consultant assumes full
and sole responsibility for the payment of all compensation and expenses of
these assistants and for any state and federal income tax, unemployment
insurance, Social Security, disability insurance and other applicable
withholdings of such assistants. Consultant will provide workers' compensation
insurance coverage for its employees and agents, and agrees to hold harmless and
indemnify Client for any and all claims arising out of any injury, disability,
or death of any of Consultant's employees or agents. Consultant will indemnify
and hold Client harmless against any and all liability imposed or claimed,
including attorneys' fees and other legal expenses, arising directly or
indirectly from any act or failure to act of Consultant or Consultant's
assistants, employees or agents, including all claims relating to injury or
death of any person or damage to property.
 
-1-

--------------------------------------------------------------------------------


d.  Consultant specifically agrees to abide by Client's standards and rules of
conduct and general operating procedures while on Client's premises or otherwise
while performing services pursuant to this Agreement.
 
e.  Consultant may not assign any duties or obligations under this Agreement
without Client's express written consent.
 
f.  Consultant acknowledges that, as he is an independent Consultant and not an
employee, he is responsible for paying all required state and federal taxes. In
particular, Client will not: (i) withhold FICA (Social Security) from
Consultant's payments; (ii) make state or federal unemployment insurance
contributions on Consultant's behalf; (iii) withhold state or federal income tax
from payment to Consultant; (iv) make disability insurance contributions on
behalf of Consultant; (v) obtain workers' compensation insurance on behalf of
Consultant.
 
g.  Consultant further acknowledges that he is not eligible for participation in
any benefit plan or program available to Consultant's employees, and that the
fee for services has been established in recognition of Consultant being
responsible for maintaining such benefit coverage as it deems appropriate.
 
5.  Term and Termination.
 
a.  This Agreement begins on the Effective Date and continues until the earlier
of (i) written notice of termination by either party; (ii) termination in
accordance with the provisions set forth below; or (iii) June 30, 2006.
 
b.  This Agreement will terminate automatically on any of the following events:
(i) bankruptcy or insolvency of either party; (ii) sale or discontinuance of the
business of either party; (iii) death of either party.
 
c.  If Consultant defaults in the performance of the Agreement or materially
breaches any of the provisions, Client at its sole option may terminate the
Agreement at any time on written notice to Consultant. For purposes of this
section, material breach includes, but is not limited to: (i) failure or refusal
to perform the Services when and as contemplated; (ii) failure to provide timely
invoices with appropriate descriptions and approved expenses as provided herein;
(iii) negligence, misconduct, an act of dishonesty, or taking an action or
conducting itself in a manner contrary or inimical to Client's best business
interests or reputation.
 
-2-

--------------------------------------------------------------------------------


d.  If Client fails to pay Consultant fees or payment as provided herein,
Consultant at its option may terminate the Agreement.
 
6.  Confidentiality, Trade Secrets, Work for Hire and Non-Competition.
 
a.  Consultant recognizes that during the term of this Agreement, and in
preparation therefore, he will be privy to many of Client's trade secrets or
proprietary or other confidential or privileged information. Consultant agrees
to keep all such information in strictest confidence and not to disclose it
except for legitimate purposes of Client and with Client's express written
consent, either during the term of this Agreement or at any time thereafter.
 
b.  On termination of this Agreement, Consultant will promptly deliver to Client
all equipment belonging to Client, all code and computer programs of whatever
nature, as well as all manuals, letters, reports, price lists, customer lists,
sales information, analyses, recommendations, and all copies thereof, and all
other materials of a confidential nature regarding Client's business that are in
its possession or control. Consultant agrees that the remedy at law for any
breach of the foregoing will be inadequate, and that Client is entitled to seek
appropriate injunctive relief in addition to any remedy at law in case of any
such breach.
 
c.  Consultant agrees that all work he performs pursuant to this Agreement, and
all work which relates at the time of conception or reduction to Client's
business, and all work which results from work he performs for Client, whenever
performed during the term of this Agreement, and whether or not utilizing
Client's equipment, supplies, facilities or trade secret information, is
considered work made for hire for Client as such term is defined in section 101
of the Copyright Act of 1976 and belongs to Client. Consultant further agrees
that in the event that this Agreement is determined not to be a work for hire
agreement, Consultant will assign to Client any and all rights retained by
Consultant.
 
7.  General Provisions.
 
a.  Any notices given by either party may be effected by personal delivery in
writing or by mail, registered or certified, postage prepaid, or by facsimile
transmission or by electronic submission, if receipt is confirmed in a
commercially acceptable manner. Mailed notices are to be addressed to the
parties at the addresses below:

      If to Client: SonomaWest Holdings, Inc.      2064 Highway 116, North     
Sebastopol, CA 95472-2662      Attn: Walker R. Stapleton, CEO         If to
Consultant: Bugatto Investment Company      c/o David J. Bugatto     3904 El
Ricon Way     Sacramento, CA 95864       

Notices delivered personally are deemed communicated as of actual receipt;
mailed notices are deemed communicated as of two days after mailing.
 
-3-

--------------------------------------------------------------------------------


b.  This agreement supersedes any and all agreements, oral or written, between
the parties with respect to rendering services by Consultant for Client, and
contains all agreements between the parties. Any modification of this Agreement
is effective only if in writing signed by the party to be charged.
 
c.  If any provisions in this Agreement are held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions will
continue in full force provided that the essential purposes of the Agreement can
be achieved without the invalid provision.
 
d.  This Agreement is governed by and construed in accordance with the laws of
the state of California.
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date and year
first above written.

 
Consultant: 
        BUGATTO INVESTMENT COMPANY  
   
   
    By:   /s/ David J. Bugatto  

--------------------------------------------------------------------------------

David J. Bugatto, President    

 
Client: 
        SONOMAWEST HOLDINGS, INC.  
   
   
    By:   /s/ Walker R Stapleton  

--------------------------------------------------------------------------------

Walker R Stapleton, CEO
   

 
-4-

--------------------------------------------------------------------------------


 
